DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered and are persuasive. The finality of that action is withdrawn. However, the examiner disagrees that 1 degree of smaller difference in the air blades and fan blades of the prior art and the instant application could be an optimization of a result effective variable. 
The rejection is updated below to explain that argument. 
Claim Interpretation
Regarding the term “fixed” in claim 1, the term “fixed” is being interpreted as stationary and not rotating and being secured in one position.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6, change “the action” to “an action”. 
Claim 1, line 8, change “has a taper” to “have a taper”.
Claim 1, line 10-11, change “a initial” to “an initial”.
Claim 1, line 11, change “a axial” to “an axial”.
Claim 1, line 11, there shouldn’t be a space between the last word and the period.
Claim 2, line 1, change “is” to “are”. 
Claim 4, line 4, change “Inclination” to “inclination”.
Claim 4, line 4, there shouldn’t be a space between the last word and the period.
Claim 8, last line, change “blade” to “blades”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  8 depends off of claim 7 that is canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 20190107112 in view of Burgbacher et al. US 4909711, Shiozawa US 20180266440 and Hayamitsu US 20180180050.
Regarding claim 1, Chang discloses: 
An oblique flow fan (Fig 1D: 1), wherein it comprises 
fan blades (226), 
an air guide cover (121), 
directional air guide blades (13) and 
a housing (122), 
wherein the fan blades and the directional air guide blades are connected through a central bearing (221 and 222), 
the bearing fixed at the center of the fan blades passes through a reserved hole in the center of the directional air guide blades and is fixed (221 and 222 are fixed through a center of the 226 and has a hole through the center of 13 and are fixed), 
the air guide cover is directly stuck at a corresponding position on the housing through the action of a clamping point (121 and 122 are connected), and 
the directional air guide blades and the housing are fixed through screws (13 and 122 are being fixed through screws 3 to 21). 
Note: Under the guidelines of broadest reasonable interpretation, the limitation is understood as requiring that the air guide blades and housing are fixed (e.g. to anything; as discussed above; see Claim Interpretation), not necessarily fixed to each other.).
the air guide cover has a bell mouth cone (Fig 1D: 121), the air guide cover is close to the fan blades (Fig 1D: 121 is close to 226).
an inclination angle E between a tangent line of a initial arc section of the air guide blade and a axial direction of the bearing (The blades 13 are inclined and have a start point (the initial arc section) that can be measured at an inclination.)
However, Chang is silent as to:
wherein the conical blades has a taper A of 50°-60°.
the air guide cover taper D is 6°-8° smaller than that of the fan blades.
an inclination angle E between a tangent line of a initial arc section of the air guide blade and a axial direction of the bearing is about 45°.
From the same field of endeavor, Burgbacher teaches:
wherein the conical blades has a taper A of 50°-60°  (Fig 1: Col 4, line 10-13: Angle of hub (3) of cone is 60°).
the air guide cover taper D is 5° smaller than that of the fan blades (Fig 1: Col 4, line 23-25: Angle of casing (14) of cone is 55° (5 less than the blades)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chang to have the angles of the blades and cover to enhance the flow configuration (Col 2, line 37-49).
From the same field of endeavor, Shiozawa teaches: 
Generally, in the blower, the air sending efficiency is higher as the gap between each rotor blade of the impeller and the inner peripheral surface of the impeller cover is smaller. However, if the gap between the rotor blade and the inner peripheral surface is not proper, the air sending efficiency may be decreased. Hence, it is preferable to make the gap between the rotor blade and the inner peripheral surface proper (Par 95).
With this reasoning, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the angle between the fan blades and the inside of the cover to be very similar and within each other to produce a high air sending efficiency that is proper and will not decrease in efficiency. Hence, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

From the same field of endeavor, Hayamitsu teaches:
an inclination angle E between a tangent line of a initial arc section of the air guide blade and a axial direction of the bearing [[is about 45°]].
Figure 3 discloses curved blades 40 and in paragraph 52-54 Hayamitsu teaches that the blades are curved where 40h is directed father outward than the rest of the length 40a- 40g to create a configuration that easily converts dynamic pressure of air into static pressure to enhance the fan efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified air guide angle inclination to the specific angle of 45°as a matter of routine optimization in the fan to achieve the optimal converting of pressure and fan efficiency. 
Regarding claim 2, Chang discloses:
wherein the fan blades is conical (226 are in a conical shape).
Regarding claim 8, Chang discloses: 
wherein the number of the directional guide blades (Fig 2B: 11 blades).
However Chang is silent as to: 
wherein the number of the directional guide blades is even, which is only one more than the number of the fan blade.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chang to have the number of guide blades even and 1 more than the fan blades as an obvious matter of design choice. Since the applicant has not disclosed that the number of blades being even and 1 more than the fan blades solves any stated problem or is for any particular purpose, it appears that the invention would perform equally as well with the 11 blades of Chang.
Regarding claim 9, Chang discloses:
wherein the housing is cylindrical (Fig 1B: 122 is cylindrical).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 20190107112, Burgbacher et al. US 4909711, Shiozawa US 20180266440, and Hayamitsu US 20180180050 as applied to claim 1 above, and further in view of Lee US 20040047730.
Regarding claim 4, Chang discloses all of the above limitations. However, Chang is silent as to:
wherein the inclination angle range between the conical fan blade and the axial direction is greater than B1 and less than B2, wherein the inclination angle B1 is 45° and the Inclination angle B2 is 65°.
From the same field of endeavor, Lee teaches
wherein the inclination angle range between the conical fan blade and the axial direction is greater than B1 and less than B2, wherein the inclination angle B1 is 45° and the Inclination angle B2 is 65° (Par 16: The inclination angle is between 30° and 120°.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chang to have the blades angled between 30° and 120° to reduce mechanical frictions and parasitic noise (Par 16).
Regarding claim 5, Chang discloses:
wherein the number of conical blades is odd (Fig 1B: 7 blades).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee US 20180266426 discloses similar reasoning to maintain a small gap between the cover and blades as present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745